Title: From George Washington to Major Caleb Gibbs, 4 August 1778
From: Washington, George
To: Gibbs, Caleb


          
            White Plains, Aug. 4th, 1778.
          
          Dear Gibbs:—If your attempt upon Rhode Island should prove
              [fortunate], and I think there is scarce a
            possibility of its failure, unless a superior Fleet should compel Count d’Estaing to
            quit his station; you will have it much in your power to provide for the use of this
            family, many articles of which you know we stand in much need—as also some things which
            I should be glad to procure for my own use—among which I find myself in want of a
            genteel cutting sword.—I do not mean a true horseman’s sword; and yet one fit for
            riding. Many things among the officer’s baggage, if it should happen to fall into the
            hands of our troops, or should be sold by themselves, might be convenient for me; such
            as table and other camp equipage, properly assorted and contrived for stowage.
          To be particular in the recital of my wants I cannot, not having time for
            recollection.—Your knowledge of them, reminded by what you may see, will prove more
            adequate than vague directions. Tea equippage, plates and dishes, bowls, basins, camp
            stools, are essentially necessary;—such of them as can be procured, of materials not
            liable to break, should be preferred.
          The money necessary for the purchase of these things will be advanced by General
            Greene, upon showing him this letter. I most sincerely wish success to the enterprize,
            and much honor and reputation to yourself, being with great truth and sincerity Your
            affectionate,
          
            GEO. WASHINGTON.
          
        